 1

 2                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 3                                   AT SEATTLE

 4     MICHAEL S. WAMPOLD and
       DINA L. WAMPOLD,
 5
                             Plaintiffs,
 6                                                     C19-169 TSZ
           v.
 7                                                     MINUTE ORDER
       SAFECO INSURANCE COMPANY
 8     OF AMERICA,

 9                           Defendant.

10        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
11
       (1)  The parties’ stipulated motion regarding briefing schedule, docket no. 21, is
12 GRANTED as follows:

13                (a)    Plaintiffs’ motion for partial summary judgment, docket no. 10, is
            RENOTED to May 17, 2019, and will be considered together with defendant’s
14          motion for partial summary judgment, docket no. 17;

15                 (b)    Plaintiffs shall file a consolidated response to defendant’s motion
            and reply in support of their motion, which shall not exceed 24 pages in length, on
16          or before May 10, 2019; and

                   (c)    Defendant’s reply in support of its motion shall not exceed 12 pages
17
            in length, and shall be filed on or before May 17, 2019.
18          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 30th day of April, 2019.
20

21                                                   William M. McCool
                                                     Clerk
22
                                                     s/Karen Dews
23                                                   Deputy Clerk

     MINUTE ORDER - 1
